                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

    TIMOTHY WILLIAMSON,                            :       Case No. 1:18-cv-569
        Plaintiff,                                 :
                                                   :       Judge Timothy S. Black
    vs.                                            :
                                                   :       Magistrate Judge Stephanie K.
    HAMILTON COUNTY SHERIFF, et                    :       Bowman
    al.,                                           :
         Defendants.                               :

                            DECISION AND ENTRY
                ADOPTING THE REPORT AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 4)

          This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on September 7, 2018,

submitted a Report and Recommendation (Doc. 4). Plaintiff filed an objection

(“Objection”) (Doc. 6). 1




1
  The Objection argues Plaintiff has a viable claim under 42 U.S.C. § 12132 against Defendant
Talbert House, who Plaintiff alleges refused to provide Plaintiff rehabilitation services due to the
medicine Plaintiff was taking. This argument is not availing. 42 U.S.C. § 12132 states that “no
qualified individual with a disability shall, by reason of such disability, be excluded from
participation in or be denied the benefits of services, programs, or activities of a public entity, or
be subjected to discrimination by any such entity.” (Emphasis supplied). A “public entity”
includes “any State or local government” or “any department, agency, special purpose district, or
other instrumentality of a State or a States or local government[.]” 42 U.S.C. § 12131(1)(A)-(B).
In other words, a “public entity” is either a traditional government unit or created by one. See
Edison v. Douberly, 604 F.3d 1307, 1309 (11th Cir. 2010). Conversely, private entities that
contract with local governments are private, not public, entities. Id. There are simply no
allegations in the Complaint from which the Court can infer that Talbert House is a “public
entity,” i.e., that it is, or was created by, a traditional unit of Hamilton County government. The
Objection (Doc. 6) is OVERRULED.
        As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation should be and is hereby adopted in its

entirety. Accordingly:

        1.    The Report and Recommendation (Doc. 4) is ADOPTED;

        2.    Plaintiff’s Objection (Doc. 6) is OVERRULED; and

        3.    The Complaint is DISMISSED with prejudice pursuant to 28 U.S.C. §§
              1915(e)(2)(B) and 1915A(b)(1), with the exception of Plaintiff’s official
              capacity claim against defendant Hamilton County Sheriff Jim Neil for
              allegedly violating Plaintiff’s religious rights by denying Plaintiff Kosher
              meals.

        IT IS SO ORDERED.
              4/4/19
Date:
                                                     Timothy S. Black
                                                     United States District Judge




                                             2
